Cobb, J.
The defendant was sued in the county court on an account, the case being returnable to a monthly term of that court. The court was opened at the usual hour at the term following the return of service, and, no answer having been then filed, a judgment by default against the defendant was written and signed by the judge. Subsequently on the same day, before such judgment was entered on the minutes, the defendant appeared, filed an answer, and moved to open the default. This motion being overruled, the case was appealed to the superior court. Held, that there was no error in sustaining, in the latter court, a motion to strike the answer which had been filed in the county court, and in directing a verdict in favor of the plaintiff. See Freeman v. Carr, 104 Ga. 718.

Judgment affirmed,.


All the Justices concurring, except Fish, J., absent.